Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2020 has been entered.
Applicant has provided the amended drawings and the amended specification that don’t affect the allowed scope of the invention and overcome the drawing issue as set forth in the Notice of Allowance on 01/20/2022. Thus,  Claims 21, 27, 32-33 are allowed. See the examiner’s amendments as set forth in the Notice of Allowance on 01/20/2022. 
Allowable Subject Matter
Claims 21, 27, 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claim 21 is free of the prior art because the prior art does not teach or suggest the feature of a cutting device (slicer) for cutting a food that has a suction gripper including:
a gripper head releasably fastened to a gripper head via at least one coupling section and at least one drive section (at least two pneumatic coupling sections),
 wherein the gripper head has at least one suction device including a distribution block and a suction unit (a product contact surface), a vacuum generation device (a jet pump including an ejector and a chamber, a nozzle device), and 
wherein the distributor block is releasably connected to the at least one suction device with combination other limitations, as set forth in claim 21.
See the closest art Reifenhauser (US 2010/0050834, art of record) shows the cutting device including suction gripper that has a suction gripper including a gripper head releasably fastened to a gripper head via at least two pneumatic coupling sections (22, 25, Figures 5a, 8. See the first office action mailed on 07/16/2021), but Reifenhauser fails to show a jet pump including an ejector in or at the gripper head which has a distributor block (including a product contact surface) releasably connected to the at least one suction device and or the suction unit, and a chamber which is in communication with the at least one suction device via a vacuum line and in which a nozzle device is arranged that can be flowed through by compressed air in operation of the vacuum generation device.
Medow (US 8678776, Art of Record) shows a suction gripper (7, Figure 1) including a head (7, 8, 12, Figure 1) and a base (vacuum generating unit 2) including an ejector device (27), wherein the ejector device appears to have a “jet” nozzle (looking at a nozzle 26, which is has a narrow middle portion that cause a jet flow, Figure 1) that is arranged that can be flowed through by compressed air in operation of the vacuum generation unit (see an arrow from a compress air source 18 in Figure 1) having an outlet opening (an outlet 33) that is formed in a releasable closure element (see an closure of the ejector 27), but Medow fails to show the head releasably fastened to the base, a distributor block (including a product surface) releasably connected to the suction device and or the suction unit, at least two pneumatic couplings, and the vacuum generation device (jet pump…a chamber, a nozzle device) being in or at the head.
Kuolt (US 2016/0271805, Art of Record) shows a suction gripping mechanism (a vacuum tube lifter 80, Figures 1-7) that has a base (82) and a head (22) including a vacuum generation device (a jet nozzle 46) including an ejector (22) including a jet nozzle (46 and Para. 9 recites “the jet suction pump principle”) at the gripper head (Figures 3 and 7) and a suction device (a vacuum gripping 14, Figure 7) including a suction unit for gripping a workpiece, but Kuolt  fails to show the head releasably fastened to the base, and a distributor block (including a product surface) releasably connected to the suction device and or the suction unit, and at least two at least two pneumatic couplings.
Moreover, both Medow and Kuolt fail to show cutting features (blades) for cutting food.
Therefore, none of the references by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claim 21 or no reason had been advanced to modify the base reference in a way that would destroy an advantageous property because  there is no reason or suggestion that suction grippers of Medow and Kuolt to have the gripper base and the gripper head detachably connected to each other via at least two pneumatic coupling sections and the distributor block and the suction device detachably connected to each other, and a jet pump including an ejector of a vacuum generation device being at or in the gripper head to the base reference, Reifenhauser. 
Claims 27, 32-33 are considered to contain allowable subject matter due to their dependency on claim 21. Thus, 21, 27, 32-33 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        5/2/2022